United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-2284
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Naricco T. Scott

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: April 4, 2022
                               Filed: April 29, 2022
                                  [Unpublished]
                                  ____________

Before KELLY, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      The district court1 refused to grant Naricco Scott any relief under the First
Step Act. See Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). The

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
reason it gave was that it could not reduce a sentence that was already at the statutory
minimum. See 21 U.S.C. § 841(b)(1)(A) (2010).

       We conclude that the district court did not abuse its discretion. See United
States v. McDonald, 944 F.3d 769, 771–72 (8th Cir. 2019) (discussing the standard
of review and outlining the two-step analysis for motions under the First Step Act).
“The First Step Act applies to offenses, not conduct, and it is [the defendant’s] statute
of conviction that determines his eligibility for relief.” Id. at 772 (citation omitted).
Scott pleaded guilty to a violation of 21 U.S.C. § 841(b)(1)(A), which carries a
mandatory-minimum sentence of twenty years in prison under the Fair Sentencing
Act. See 21 U.S.C. § 841(b)(1)(A) (2010). The statutory minimum is the lowest
sentence available, see United States v. Taylor, 982 F.3d 1295, 1301–02 (11th Cir.
2020), and to the extent Scott now tries to collaterally attack his original sentence,
he cannot do so through a motion like this one, see United States v. Moore, 963 F.3d
725, 728 (8th Cir. 2020) (explaining how motions under the First Step Act are
different from “original, plenary sentencing” proceedings); see also United States v.
Denson, 963 F.3d 1080, 1089 (11th Cir. 2020) (refusing to entertain this type of
challenge).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -2-